Dismissed and Memorandum Opinion filed January 15, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00591-CR

               MOHAMMAD SAEED ALZAHRANI, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 1905659

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.
                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                        2